Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of metformin as the second mTOR inhibitor and rapamycin as the elected mTor inhibitor specie is maintained. 
The amendment filed on 12/09/2021 in response to the Non-Final office Action of 07/09/2021 is acknowledged and has been entered.

Claim Summary
Claims 1 and 3-20 are pending. Claims 7-20 are withdrawn. Claims 1 and 3-6 are examined in accordance to the elected species. 

Action Summary
Claim 1 and 2-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the deletion of the term “systemic.”
Claims 1, 3, and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melin et al. (US2017/0143682 A1) are withdrawn in light of the claim amendment (i.e., an effective amount of at least one steroid; an effective amount of at least one mTor inhibitor selected from the .
Claims 2 and 5 rejected under 35 U.S.C. 103 as being un-patentable over Melin et al. (US2017/0143682 A1) as applied to claims 1, 3, and 4 in the above 102 rejection in view of HLS Therapeutics Inc., Toronto, May 21, 2020 are withdrawn in light of the fact the limitation of claim 2 (further comprising at least one additional mTor inhibitor selected from the group consisting of: an omega-3 fatty acid derivative, resveratrol, and any combinations thereof) has been incorporated into claim 1. 
Claim 6 rejected under 35 U.S.C. 103 as being un-patentable over Melin et al. (US2017/0143682 A1) as applied to claims 1, 3, and 4 in the above 102 rejection in view of Barnes et al., Br J Pharmacol. 2006 Jun; 148(3): 245–254 is withdrawn in light of the amendment to claim 6. 

				Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being un-patentable over Melin et al. (US2017/0143682 A1) in view of HLS Therapeutics Inc., Toronto, May 21, 2020, Cleveland Clinic, copyright 2018. 
Melin et al. teaches a formulation comprising a combination of rapamycin and metformin to treat disease associated with inflammation and/or any inflammatory skin disease, see Abstract. Moreover, Melin et al. teaches a drug combination comprising rapamycin and metformin wherein metformin is given at a dosage range of about 100 mg to about 1200 mg and rapamycin is given at a dosage range of about 0.5 mg to about 3.0 mg, see para [0122]. 
Melin et al. does not teach icosapent ethyl (aka Eicosapentaenoic acid). In addition, Melin et al. does not teach does not teach a steroid.
HLS Therapeutics Inc teaches omega-3 called icosapent ethyl (VASCEPA) may reduce inflammation in patients suffering from COVID-19, see second and fourth paragraph. 

It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by Melin et al. with the method set forth by HLS Therapeutics Inc. and the method taught by Cleveland clinic because each is taught by the prior art to be useful for the same purpose (i.e., treating inflammation). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
Accordingly, the prior art does not specifically teach the pharmaceutical composition is for treating cytokine storm syndrome (CSS). However, since the prior art teaches the same composition claimed, the property claimed, i.e. for the treatment of cytokine storm syndrome is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01 (II).
While the prior art does not expressly teach icosapent ethyl is a mTOR inhibitor, the instant specification and the election of icosapent ethyl as the elected mTOR are taken as evidentiary that icosapent ethyl is a mTOR inhibitor. 
Furthermore, while the prior art does not expressly teach rapamycin is a non-antibiotic macrolide and a mTOR inhibitor and metformin is biguanide anti-hyperglycemic agent and a mTOR inhibitor, the instant specification and the election of rapamycin and metformin as the elected mTOR inhibitors are taken as evidentiary that rapamycin and metformin are mTOR inhibitors. 
Applicant’s argument and response to Applicant’s argument
Applicant argues with respect to the 102 rejection is withdrawn due the to the claim amendment. 
With respect to the 103 rejection, Applicant argues that there is no motivation to combine these components and there is no reasonable expectation of success for such a combination. With respect to the motivation to combine, it is known that biguanide antihyperglycemic agents, such as metformin, are inhibited by steroids. Accordingly, such knowledge would teach away from any combination of these components. With respect to the reasonable expectation of success, it is accepted in the biological arts that combinations of . In response, the Examiner finds Applicant’s argument not persuasive.The argument that it is known that biguanide antihyperglycemic agents, such as metformin, are inhibited by steroids appears to be attorney’s argument without objective evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Additionally, In general, “teaching away” involves some criticizing, discrediting, misdirecting (that is, directing in a direction divergent from that path taken by the inventor) or otherwise discouraging of an approach, from the perspective of a person having ordinary skill in the art. E.g., Meiresonne v. Google, Inc., 849 F.3d 1379, 1382 (Fed. Cir. 2017); In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004); see MPEP 2145, Part X(D). There is nothing in the combined cited references criticize, discred, misdirect (that is, directing in a direction divergent from that path taken by the inventor) or otherwise discourage a person of ordinary skill in the art from combining the methods of the cited references. As such, the combined cited references do not teach away from combining the methods of the cited references. Moreover, the new 103 rejection set forth abovme clearly provides the motivation to combined the methods of the combined cited references. The motivation is because each is taught by the prior art to be  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As such, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628